Citation Nr: 0028721	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1977 to August 
1987, plus 10 years of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that denied service 
connection for (1) malaria and (2) coronary artery disease. 
The veteran submitted notices of disagreement in January 1999 
and in April 1999, and the RO issued statements of the case 
in February 1999 and in May 1999.  The veteran submitted 
substantive appeals in February 1999 and in May 1999, and 
testified at a hearing in May 1999.

In July 1999, the RO hearing officer granted service 
connection for malaria, and assigned a noncompensable 
evaluation under diagnostic code 6304, effective from 
December 1998.  The record reflects no disagreement with the 
initial rating for malaria.  In light of the favorable action 
taken by the RO, the issue of entitlement to service 
connection for malaria is rendered moot.
 

FINDINGS OF FACT

1.  The veteran has submitted competent evidence tending to 
show in-service manifestations of hypertension, chest pain, 
atherosclerosis, and possible myocardial infarction; current 
cardiovascular disease; and a causal nexus.

2.  Coronary artery disease had its onset in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for coronary artery 
disease is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Coronary artery disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had twenty years of active service; he retired in 
August 1987.

Service documents show that the veteran was a member of the 
United States Army, and that he was awarded the Army 
Commendation Medal, Bronze Star Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, Vietnam Cross of Gallantry, National 
Defense Service Medal, Good Conduct Medal, and other awards 
and ribbons.

A "Report of Medical History" at the time of the veteran's 
enlistment in August 1967 shows that the veteran's prior 
medical history included rheumatic fever, hay fever, asthma, 
and a history of broken bones.

Service medical records show that the veteran was diagnosed 
with atherosclerosis and myocardial infarction in November 
1968.

Service medical records show that the veteran reported having 
chest pain on numerous occasions in service; 
electrocardiographic records showed no evidence of cardiac 
disease.

Service medical records show that the veteran complained of 
chest pain, shortness of breath, and numbness of the face in 
January 1977.  The examiner's impression was stroke.

Service medical records also show a diagnosis of myocardial 
infarction as being secondary to rheumatic fever in June 
1978.

Service medical records show that the veteran was transported 
to the hospital by ambulance in December 1985, due to the 
sudden onset of substernal chest pain.  The assessment was 
rule out myocardial infarction.

Service medical records at the time of the veteran's 
retirement examination in August 1987 note chest pain, 
possible myocardial infarction, 1985; borderline 
hypertension; and right upper quadrant pain.

A July 1996 statement from the veteran's treating physician 
reflects that the veteran underwent coronary angioplasty and 
a four-vessel coronary bypass in June 1996.

The veteran underwent a VA examination in March 1999.  The 
veteran reported that he had borderline hypertension at the 
time of discharge from service, and that he was never 
hospitalized for hypertension.  The veteran reported being 
hospitalized for chest pain in service in 1985.  The veteran 
also reported undergoing cardiac surgery in 1996.  Upon 
examination, the veteran was diagnosed with coronary artery 
disease and hypertension.  The examiner noted that it was 
quite common for hypertension and coronary artery disease to 
go hand-in-hand; the veteran had numerous other risk 
factors-including diabetes and tobacco abuse and 
hyperlipidemia-that almost certainly played more of a part 
in his heart disease than did his blood pressure; and 
elevated blood pressure was more associated with heart 
failure and strokes, than with coronary artery disease.  It 
was the examiner's opinion that it was unlikely that the 
veteran's borderline hypertension caused his coronary artery 
disease and subsequent coronary artery bypass grafting.

Testimony of the veteran at a hearing in May 1999 was to the 
effect that he suffered chest pain on several occasions 
during military service, and that he continued to have 
cardiovascular-type problems during his retirement.



B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry report no cardiovascular defects, and the Board 
presumes the veteran to have been in sound condition at the 
time of entry.  Parker v. Derwinski, 1 Vet. App. 522 (1991).

Service medical records reveal that the veteran was treated 
for chest pain on several occasions in service.  Records also 
reflect diagnoses of atherosclerosis and myocardial 
infarction in 1968.  Chest pain, possible myocardial 
infarction, borderline hypertension, and right upper quadrant 
pain were noted by the examiner at the veteran's retirement 
examination in August 1987.

Post-service medical records show evidence of coronary artery 
disease in 1996.  The veteran has also testified as to a 
continuity of symptomatology of cardiovascular problems since 
1987.  The VA examiner in 1999, while stating it unlikely 
that the veteran's hypertension caused the veteran's coronary 
artery disease, did note it was quite common for hypertension 
and coronary artery disease to go hand-in-hand; the record 
reflects implicitly that hypertension contributed in some way 
to the veteran's heart disease.  The Board finds that the 
combination the veteran's testimony, the service medical 
records that mention atherosclerosis and myocardial 
infarction, his physician's statements as to a history of 
hypertension, and the VA examination in 1999 are sufficient 
to show manifestations in service, current diagnosis, and 
linkage.

Moreover, cardiovascular disease, including hypertension, is 
a "chronic disease" within the meaning of 38 C.F.R. 
§ 3.309(a).  When a chronic disease is shown in service or 
within the one-year presumptive period (to a degree of 10 
percent), subsequent manifestations of the same disease are 
service-connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Hypertension is noted to be 
an early symptom, long preceding the development of 
cardiovascular disease.  38 C.F.R. § 3.309(a).  While the VA 
examiner noted other risk factors that played more of a part 
in the veteran's heart disease than did his blood pressure in 
service, the record does not clearly show that the veteran's 
coronary artery disease was attributed to other causes.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's coronary artery disease had its onset in service.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for coronary artery disease with 
application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease is granted.



		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals


 

